Citation Nr: 1422076	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-40 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to increased rating for the service-connected peripheral neuropathy of the right lower extremity, currently rated as 10 percent disabling prior to July 27, 2011, and as 20 percent disabling from that date.

2.  Entitlement to increased rating for the service-connected peripheral neuropathy of the left lower extremity, currently rated as 10 percent disabling prior to January 16, 2014, and as 20 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that continued current 10 percent ratings for peripheral neuropathies of the right lower extremity (RLE) and left lower extremity (LLE).  

A May 2012 rating decision by the RO increased the rating for peripheral neuropathy of the RLE to 20 percent effective from July 27, 2011, and a February 2014 RO rating decision increased the rating for peripheral neuropathy of the LLE to 20 percent effective from January 16, 2014.

The Board remanded the case to the RO in June 2011 and again in December 2013.

In August 2010 the Veteran testified before a Veterans Law Judge who is no longer affiliated with the Board.  As noted below, he has requested another hearing before a current Veterans Law Judge.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted in the Introduction, the Veteran testified before the Board in August 2010 in a hearing at the RO ("Travel Board" hearing), but the Veterans Law Judge who presided at that hearing is no longer affiliated with the Board.  The Veteran was advised of his entitlement to another hearing, before a current Veterans Law Judge, and he responded that he wants another Travel Board hearing.  Because such hearings are scheduled by the RO, remand is required.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing on the issue of entitlement to increased rating for radiculopathy of the bilateral lower extremities, in accordance with his request.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



